Citation Nr: 1523241	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a psychiatric disability other than one manifested by substance abuse.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran was granted a 60 day abeyance period for the submission of additional evidence.

Notably, the Veteran did not file a notice of disagreement with a separate December 2012 rating decision determination denying him service connection for a psychiatric disability manifested by substance abuse.

Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the Veteran's claim of service connection for a low back disability by deciding the issue on the merits in an August 2011 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the AOJ may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The issue is characterized accordingly.
Regarding the claim involving GERD, at the January 2015 hearing, the Veteran was advised that there was a prior final decision in the matter, and that new and material evidence was needed to reopen the claim.  A closer review of the record found, however, that the Veteran's earlier 1992 claim of service connection for a gastrointestinal (GI) disability was presented, and adjudicated, as one of service connection for a bowel.  Inasmuch as bowel disabilities are associated with the lower GI system, and GERD, which is the subject of the Veteran's instant claim on appeal, is a disability of the upper GI system, the Board finds the two disabilities are separate and distinct in nature.  Therefore, finality of the 1992 rating decision does not attach to the instant claim of service connection for GERD; new and material evidence to reopen is not required for de novo adjudication of the claim; and the claim will be addressed de novo.  The Veteran is not prejudiced by such handling as it affords him a broader scope of review.  He will have opportunity to supplement the record with any additional information or evidence in response to the remand of this issue below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for GERD and for a psychiatric disability other than one manifested by substance abuse are being REMANDED to the AOJ.  VA will notify the Veteran and his representative if action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1992 rating decision denied the Veteran service connection for a low back disability, based essentially on a finding that a chronic low back disability was not manifested in, or otherwise shown to be related to, his military service/an injury therein.

2.  Evidence received since the January 1992 rating decision does not tend to show that a chronic low back disability was manifested in, or is related to, the Veteran's service/an injury therein; does not relate positively to an unestablished fact necessary to substantiate a claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

3.  At the January 2015 videoconference hearing, prior to the promulgation of a decision in the matter, the Veteran expressed his intent to withdraw his appeal seeking a TDIU rating; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Regarding the claim seeking a TDIU rating, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's withdrawal of his appeal seeking a TDIU rating, there is no reason to discuss the impact of the VCAA on that matter; any notice or duty to assist omission is harmless.

With respect to the petition to reopen a claim of service connection for a low back disability, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2012 and July 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He was provided the notice required in claims to reopen, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  At the January 2015 hearing, the undersigned explained the issues, and suggested submission of evidence that would substantiate the claim.  The Veteran was granted a sixty-day abeyance period to secure and submit the new evidence that would reopen the claim; no such evidence was received.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In a claim to reopen, VA's duty to assist by arranging for an examination is not triggered unless the claim is indeed reopened.  See 38 C.F.R. § 3.159.  Nonetheless, a VA examination was conducted in conjunction with this claim in November 2012.  The examination report is adequate for rating purposes.  It reflects familiarity with the relevant medical history and the entire record.  The opinions provided are supported by rationale which cites to supporting evidence and medical principles.  The Veteran has not alleged that the examination was inadequate and has not identified any pertinent records that remain outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.



Withdrawn appeal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  

Here, at the January 2015 hearing, the Veteran and his representative expressed the Veteran's intent to withdraw his appeal seeking a TDIU rating.  Therefore, there is no allegation of error of fact or law remaining for appellate consideration in this matter.  Hence, the Board does not have jurisdiction to further consider an appeal in the matter, and the appeal must be dismissed.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A January 1992 rating decision denied the Veteran service connection for a low back disability, based essentially on findings that a chronic low back disability was not manifested in, or otherwise shown to be related to, his military service or injuries therein.  The Veteran was notified of the decision and his appellate rights.  He did not initiate a timely appeal or submit new and material evidence within the following year.  Consequently, the January 1992 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.

Evidence of record at the time of the January 1992 rating decision included the Veteran's service treatment records (STRs) and the report of a November 1991 VA examination, when chronic lumbosacral strain was diagnosed, and it was noted that he had suffered a very mild, acute low back muscle strain in service.

Evidence received since the January 1992 rating decision includes new treatment records that show additional low back diagnoses (lumbar degenerative disc disease (DDD), lumbar facet joint syndrome, and lumbar degenerative stenosis); a November 2012 VA examination report showing a diagnosis of degeneration of the lumbosacral discs, which the examiner opined was unrelated to the Veteran's military service because the only low back injury therein was a strain in 1971, and such injury would not explain the current MRI findings of lumbar degenerative stenosis (as lumbar strains involve muscles supporting the spine and not bony pathology), and because the Veteran reported a 1988 postservice injury that initiated his current back pain; new lay statements that allege the Veteran injured his low back while lifting heavy pots in service and that he had periods of active duty for training (ACDUTRA) in the Reserves (but do not indicate that the 1988 injury reported on November 2012 examination occurred on ACDUTRA); and testimony at the January 2015 hearing, when the Veteran again reported hurting his back during service lifting heavy pots, and was granted a sixty-day abeyance period to submit a positive nexus opinion to reopen his claim.

Because the prior denial was based, in essence, on a finding that the Veteran's low back disability was not manifested in or otherwise related to his military service, for evidence received since to be found to address an unestablished fact necessary to substantiate the underlying claim, it must tend to show that a low back disability became manifest during, or is otherwise shown to be related to, the Veteran's service.  A review of the record found that no evidence received since January 1992 positively addresses this unestablished fact.  The more recent VA treatment records show the Veteran now has additional low back diagnoses, but do not relate a back disability to his service or injuries.  Similarly, while the November 2012 examination report is new evidence which confirms the Veteran has a low back disability, the opinion provided does not relate the current back disability to service; in fact, it weighs against the Veteran's claim.  The Veteran's lay statements and hearing testimony describe the specific circumstances of his alleged lifting injury in service, but they are do not bear on a nexus between his current low back disability and the injuries he describes (or identify a specific injury on ACDUTRA).  Notably, at the January 2015 hearing, the undersigned explicitly explained that the evidence showed the Veteran has a back disability and sustained an injury in service, but, that as the only medical opinion in the record regarding a nexus between the two was against his claim, to reopen the claim he would need to submit new evidence which tends to show his current back disability is related to his military service/injuries therein.  The Veteran's representative requested, and the undersigned granted, a sixty-day abeyance period for the submission of such evidence; none was received.  

In summary, no additional evidence received since the January 1992 rating decision shows, or tends to show, that any chronic low back disability was manifested in, or is otherwise related to, the Veteran's service; no additional evidence received relates positively to the remaining critical unestablished fact necessary to substantiate the underlying claim of service connection; and the evidence received is not new and material.  Accordingly, the claim of service connection for a low back disability may not be reopened.  

As the preponderance of the evidence is against the Veteran's claim to reopen, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  


ORDER

The appeal seeking a TDIU rating is dismissed.

The appeal to reopen a claim of service connection for a low back disability is denied.

REMAND

The Board finds that further development is needed for VA to meet its duty to assist the Veteran with respect to the matters remaining on appeal.

Pertinent VA treatment records appear to be outstanding.  The Veteran receives ongoing VA treatment for the disabilities at issue.  The most recent records of such treatment in the record are dated in August 2013.  As more recent records may contain pertinent information and are constructively of record, they must be secured.

In November 2012, a VA examination was conducted in conjunction with the claim seeking service connection for a psychiatric disability, other than one manifested by substance abuse.  The examiner found that the Veteran's only psychiatric diagnosis was polysubstance abuse (which is not at issue).  However, a review of the record found notations of other psychiatric diagnoses, including a January 2004 VA diagnosis of adjustment disorder and a May 1989 diagnosis of situational depression.  Moreover, just one month after the November 2012 examination, the Veteran received a diagnosis of depression not otherwise specified (NOS) from a VA provider.  As the November 2012 examination report did not encompass consideration of these findings, it is now inadequate for rating purposes.  Consequently, another psychiatric examination to secure an adequate medical opinion is needed.

Furthermore, the Veteran and his representative have now advanced a new (secondary service connection) theory of entitlement with respect to GERD.  Specifically, they allege that such disability may be exacerbated by stress from his claimed psychiatric disability.  Alternatively, the Veteran also suggests his GERD is related to a documented overdose of Darvon in service.  On remand, these alleged theories of entitlement must be addressed.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain for the record complete copies of all updated clinical records of VA evaluations or treatment the Veteran has received for GERD or for a psychiatric disability, specifically including all records dated since August 2013.

2. The AOJ should then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The entire record must be reviewed in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Identify, by diagnosis, each psychiatric disability entity (other than one manifested by substance abuse) found.  The examiner should reconcile the diagnostic findings with any conflicting medical evidence in the record.

b. Identify the etiology of each psychiatric disability diagnosed, specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's service/reported events therein.

All opinions must include rationale.

3. The AOJ should also arrange for d digestive disease examination of the Veteran to determine the likely etiology of his GERD.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated must be completed.  The examiner should provide opinions that respond to the following:

What is the likely etiology of the Veteran's GERD?  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's GERD is directly related to his military service, to include a documented Darvon overdose therein?  And, is it at least as likely as not (a 50 percent or better probability) that it was caused or aggravated by a psychiatric disability (other than one manifested by substance abuse)?

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


